OPINION — AG — ** CENTRAL PURCHASING ACT — SUB STATE PLANNING REGIONS ** SINCE THE LEGISLATURE DID NOT LIST THEM IN THE ENTITIES AUTHORIZED BY 74 Ohio St. 85.12 [74-85.12] TO AVAIL THEMSELVES OF THE CENTRAL PURCHASING ACT, SUB STATE PLANNING REGION, DULY ORGANIZED AND RECOGNIZED PURSUANT TO 75 Ohio St. 1001 [75-1001] — 75 Ohio St. 1008 [75-1008] MAY 'NOT' UTILIZE THE OKLAHOMA CENTRAL PURCHASING ACT TO PURCHASE GOODS, SUPPLIES AND ESSENTIAL EQUIPMENT TO OPERATE THE SEPARATE LEGAL ENTITIES SO CREATED. (BOARD OF PUBLIC AFFAIRS, INTERLOCAL COOPERATION ACT, POLITICAL SUBDIVISION) CITE: 74 Ohio St. 85.1 [74-85.1] — 74 Ohio St. 85.21 [74-85.21], 74 Ohio St. 85.3 [74-85.3] [74-85.3], 74 Ohio St. 1004 [74-1004] (TODD MARKUM)